DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to because in paragraph [0078] “an air sampling device” is used to introduce component 600. However, it is referred to as “portable air sampling device” the following sentence after its introduction. Component 100 is referred to as “air sampling device;” therefore, component 600 should only be referred to as “portable air sampling device” to avoid confusion.  
The specification is objected to because component number 620 is never mentioned in the specification. 
The specification is objected to because “aperture” is used to refer to components 626 and 622 as such this causes confusion on which “aperture” is which. 

Appropriate correction is required.

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 recites “as the collection surface. wherein the air sampling reel.” The Examiner has determined that the period between “surface” and “wherein” may have been accidentally placed. For examination purposes, the Examiner interprets the claim as having no period between “surface” and “wherein.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10-12, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bertaux US 20160116405.
Regarding Claim 1, Bertaux discloses in at least figure 10, an air sampling device for collecting and analyzing airborne particulate matter (see ABSTRACT), the air sampling device comprising: a housing (25); an air intake aperture (see APPENDIX) in the housing (25) where air enters an interior (30) of the housing (25); a collection surface (95), disposed within the housing (25), that captures airborne particulate matter contained in the air [0035]; and an imaging device (65) that captures an image of the airborne particulate matter collected on the collection surface (95) as taught by Bertaux [0031].
Regarding Claim 2, Bertaux [0031] discloses the air sampling device of claim 1, further comprising: a microscope (65 may include an integrated microscope) for viewing the airborne particulate matter collected on the collection surface (95); wherein the imaging device (65) views and captures an image of the airborne particulate matter collected on the collection surface (95) as taught by Bertaux [0031].
Regarding Claim 4, which depends on Claim 1, Bertaux [0044] teaches wherein the collection surface (95) captures the airborne particulate matter using an adhesive material (60) on the collection surface (95).
Regarding Claim 5, which depends on Claim 1, Bertaux [0044] teaches wherein the collection surface (95) comprises a flexible tape (it is inherent that the tape is flexible because it is able to be spooled as shown in Fig. 10).
Regarding Claim 6, which depends on Claim 1, Bertaux [0035] teaches an emitter (75) that emits light onto the collection surface (95) at a point (70) of image capture.	
Regarding Claim 7, which depends on Claim 6, Bertaux shows in Fig. 10 wherein the collection surface (95) is back-lit relative to a surface (60) of the collection surface (95) that faces the imaging device (65).
Regarding Claim 8, which depends on Claim 6, Bertaux [0031] teaches wherein the collection surface (95) is front-lit relative to a surface (60) of the collection surface (95) that faces the imaging device (65).
Regarding Claim 10, which depends on Claim 5, Bertaux shows in Fig. 10 a feed spool (205) ; and an uptake spool (200); wherein the collection surface (95) is wound around the feed spool (205) and extends from the feed spool (205) to the uptake spool (200); wherein, as the collection surface (95) is fed out from the feed spool (205), the collection surface (95) passes the air intake aperture (see APPENDIX), collects airborne particulate matter entering through the air intake aperture (see APPENDIX), and is wound up around the uptake spool (200); and wherein, as the collection surface (95) travels from the feed spool (205) to the uptake spool (200), an image of the airborne particulate matter captured on a portion of the collection surface disposed between the feed spool and the uptake spool is captured (optical sensor e.g. camera captures images of collection surface 95 as it passes through support table 170 which is in between the feed spool (205) and uptake spool (200)).
Regarding Claim 11, which depends on Claim 10, Bertaux shows in Fig. 10 wherein the collection surface (95) continually collects airborne particulate matter (flowing from air intake aperture which is directed at the collection surface 95 as it moves from feed spool 205 to uptake spool 200) along a length of the flexible tape as the collection surface (95) moves from the feed spool to the uptake spool. 
Regarding Claim 12, which depends on Claim 11, Bertaux [0036] teaches wherein the imaging device (65) repeatedly captures images of the collection surface (95) and airborne particulate matter as the collection surface (95) moves from the feed spool (205) to the uptake spool (200).

Regarding Claim 20, Bertaux discloses an air sampling system for collecting and analyzing airborne particulate matter (see ABSTRACT), the air sampling system comprising: an air sampling device comprising: a housing (25); an air intake aperture (see APPENDIX) in the housing (25) where air enters an interior (30) of the housing (25); a collection surface(95), disposed within the housing (25), that captures airborne particulate matter contained in the air [0028]; and an imaging device (65) that captures an image of the airborne particulate matter collected on the collection surface (95); and a controller (85) in electronic communication with the air sampling device [0027].
Regarding Claim 21, Bertaux discloses a method of collecting and analyzing airborne particulate matter (see ABSTRACT) using an air sampling device comprising: a housing (25); an air intake aperture (see APPENDIX) in the housing (25) where air enters an interior (30) of the housing (25); a collection surface (95), disposed within the housing (25), that captures airborne particulate matter contained in the air [0035]; and an imaging device (65) that captures an image of the airborne particulate matter collected on the collection surface (95); the method comprising steps of: collecting a sample of air through the air intake aperture (see APPENDIX) [0026]; collecting airborne particulate matter contained in the sample of air on the collection surface (95) [0035]; and capturing an image of the airborne particulate matter collected on the collection surface (95) [0031].
Claims 1, 2, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Allan, N. [Utah Innovation Center]. (2017, February 7). Pollen Sense [Video]. Youtube. https://www.youtube.com/watch?v=5G4w5hMUQvU (“Allan”) (screen captures and transcripts in powerpoint document).
Regarding Claim 1, Allan discloses an air sampling device for collecting (“A device that automatically gathers… particulates... in the air” [transcript time stamp 0:35-0:42]) and analyzing airborne particulate matter (“airborne particulates… land in a place where they can be imaged… we use artificial intelligence algorithms to recognize and categorize the different type of air particulates” [transcript time stamp 0:48-1:01]), the air sampling device comprising: a housing (see slide 1); an air intake aperture (see slide 2) in the housing where air enters an interior of the housing; a collection surface (“they land in a place where they can be imaged” [transcript time stamp 0:50-0:53]), disposed within the housing (see slide 4 where all components are seen in the housing), that captures airborne particulate matter contained in the air [transcript time stamp 0:35-0:42]; and an imaging device that captures an image of the airborne particulate matter collected on the collection surface (inherently present as the collected particulate can be seen in images, see slide 3).
Regarding Claim 2, Allan discloses the air sampling device of claim 1, further comprising: a microscope (see slide 6) for viewing the airborne particulate matter collected on the collection surface (“they land in a place where they can be imaged” [transcript time stamp 0:50-0:53]); wherein the imaging device views and captures an image of the airborne particulate matter collected on the collection surface (inherently present as the collected particulate can be seen in images, see slide 3) through the microscope (see slide 6).
Regarding Claim 16, Allan discloses the air sampling device of claim 2, wherein the microscope is mounted to a translation stage (see slide 6) for adjusting a position of the microscope to adjust the focal length (see slide 6 for linear actuator used to adjust the position of microscope inherently adjusting the focal length of the microscope).
Regarding Claim 20, Allan discloses an air sampling system for collecting (“A device that automatically gathers… particulates... in the air” [transcript time stamp 0:35-0:42]) and analyzing airborne particulate matter (“airborne particulates… land in a place where they can be imaged… we use artificial intelligence algorithms to recognize and categorize the different type of air particulates” [transcript time stamp 0:48-1:01]), the air sampling system comprising: an air sampling device comprising: a housing (see slide 1); an air intake aperture (see slide 2) in the housing where air enters an interior of the housing; a collection surface(“they land in a place where they can be imaged” [transcript time stamp 0:50-0:53]), disposed within the housing (see slide 4 where all components are seen in the housing), that captures airborne particulate matter contained in the air [transcript time stamp 0:35-0:42]; and an imaging device that captures an image of the airborne particulate matter collected on the collection surface (inherently present as the collected particulate can be seen in images, see slide 3); and a controller in electronic communication with the air sampling device (see slide 5).
Regarding Claim 21, Allan discloses a method of collecting (“A device that automatically gathers… particulates... in the air” [transcript time stamp 0:35-0:42]) and analyzing airborne particulate matter (“airborne particulates… land in a place where they can be imaged… we use artificial intelligence algorithms to recognize and categorize the different type of air particulates” [transcript time stamp 0:48-1:01]) using an air sampling device comprising: a housing (see slide 1); an air intake aperture (see slide 2) in the housing where air enters an interior of the housing; a collection surface (“they land in a place where they can be imaged” [transcript time stamp 0:50-0:53]), disposed within the housing (see slide 4 where all components are seen in the housing), that captures airborne particulate matter contained in the air [transcript time stamp 0:35-0:42]; and an imaging device that captures an image of the airborne particulate matter collected on the collection surface (inherently present as the collected particulate can be seen in images, see slide 3); the method comprising steps of: collecting a sample of air (“sucks in air collects all the airborne particulates”  [transcript time stamp [0:42-0:49]) into the housing through the air intake aperture (see slide 2); collecting airborne particulate matter contained in the sample of air on the collection surface (“they land in a place where they can be imaged” [transcript time stamp 0:50-0:53]); and capturing an image of the airborne particulate matter collected on the collection surface (this step is inherently present as the collected particulate can be seen in images, see slide 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bertaux US 20160116405, in view of Fairchild US 20070295208.
Regarding Claim 3, which depends on Claim 1, Bertaux fails to disclose wherein the collection surface captures the airborne particulate matter using electrostatic attraction between the collection surface and the airborne particulate matter.
	Fairchild teaches wherein the collection surface (22) captures the airborne particulate matter using electrostatic attraction between the collection surface and the airborne particulate matter [0020, 0021].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertaux’s collection surface to capture the airborne particulate matter using electrostatic attraction between the collection surface and the airborne particulate matter for the benefit of forcing and concentrating  airborne particles onto Bertaux’s collection surface as taught by Fairchild [0020, 0021] to allow for easy cleaning of the collection surface.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bertaux US 20160116405, in view of Nothnagle, P. E., Chambers, W., Fellers, T. J., & Davidson, M. W. (2018, March 31). Reflected (episcopic) light illumination. Nikon's MicroscopyU. Retrieved May 17, 2022, from https://www.microscopyu.com/techniques/stereomicroscopy/reflected-episcopic-light-illumination#:~:text=The%20reflector%20directs%20light%2C%20from,through%20the%20microscope%20optical%20system (MicroscopyU). 

Regarding Claim 9, which depends on Claim 6, Bertaux discloses of all Claim 9 except wherein the emitter emits light onto the collection surface via a reflector that directs light emitted from the emitter onto the collection surface.
MicroscopyU shows in Fig. 9 wherein the emitter (Light Source) emits light onto the collection surface (Object Plane) via a reflector (Mirror) that directs light emitted from the emitter onto the collection surface (Object Plane).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertaux’s sampling device to incorporate MicroscopyU’s reflector to direct and focus light onto the collection surface to get illuminated and more clear images which will improve detection and analyzation of the airborne particles with greater accuracy.  

Claims 13-15, is rejected under 35 U.S.C. 103 as being unpatentable over Bertaux US 20160116405, in view of Bertaux US 20160116405.
Regarding Claim 13, which depends on Claim 1, Bertaux shows in the embodiment of Fig. 10 a particle capture chamber (175) disposed within the housing, the particle capture chamber (175) comprising: a chamber housing (165);… a nozzle aperture (see APPENDIX) that is formed in the wall of the chamber housing (165) and is in fluid communication with the air intake aperture (see APPENDIX) such that air entering the housing (25) through the air intake aperture enters the particle capture chamber (175) through the nozzle aperture (see APPENDIX); wherein the collection surface passes through the particle capture chamber (175) at a position adjacent to 
the nozzle aperture (see APPENDIX) and collects airborne particulate matter entering the particle capture chamber (175) through the nozzle aperture (see APPENDIX).
However, Bertaux in fig. 10 does not disclose a tape inlet aperture that is formed in the wall of the chamber housing and allows the collection surface to pass through the chamber housing. 
In Bertaux’s embodiment of Figures 9A and 9B, Bertaux teaches a tape inlet aperture (aperture formed by 155 and 25) that is formed in a wall of the chamber housing (had the aperture not been present there would be a wall between 25 and 155) and allows a collection surface (95) to pass through the chamber housing (Figures 9A, 9B).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bertaux’s embodiment of Figure 10 with the tape inlet aperture from Bertaux’s Figures 9A and 9B for improved control of the camera focus, as taught by Bertaux (Figures 9A, 9B) [0031].
Regarding Claim 14, which depends on Claim 13, Bertaux discloses wherein the particle capture chamber (175) further comprises: an air pipe (see APPENDIX) through which air leaves the particle capture chamber (175); a fan (50) that drives air through the air pipe (see APPENDIX); an air exhaust port (see APPENDIX) through which air traveling through the air pipe (see APPENDIX) is expelled to an outside of the housing (25) by the fan (50).
Regarding Claim 15, which depends on Claim 13, Bertaux discloses wherein the particle capture chamber (175) further comprises: an imaging aperture (see APPENDIX) … that allows the imaging device (65) to image the collection surface (95) and the airborne particulate matter while the collection surface (95) is inside the particle capture chamber (175).
However, Bertau does not disclose an imaging aperture disposed at a position downstream from the nozzle aperture with respect to a travel direction of the collection surface.
In the embodiment of Figures 9A and 9B, Bertaux teaches an imaging aperture (gap in chamber wall 25 allowing imaging device 65 to capture footage of collection device 95) disposed at a position downstream from the nozzle aperture (35) with respect to a travel direction of the collection surface (95).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bertaux’s embodiment of Figure 10 with the placement of the imaging aperture of Bertaux’s Figures 9A and 9B to improve sensitively by allowing the airborne particles time to adhere to the collection surface.

Claims 17-19, is rejected under 35 U.S.C. 103 as being unpatentable over Bertaux US 20160116405, in view of Fine et al. US 8292496 (Fine).
Regarding Claim 17, which depends on Claim 2, Bertaux discloses the air sampling device of claim 2.
However, Bertau does not disclose further comprising: TechLaw Ventures, PLLC3290 West Mayflower Ave.Lehi, Utah 84043Phone: (801) 854-7675Atty Docket No. PSL-0002.NP43an air sampling reel disposed within the housing and comprising a layer of a deposition substrate disposed on a surface of the air sampling reel as the collection surface. wherein the air sampling reel is a circular wheel having a plurality of collection apertures that expose the collection surface to airborne particulate matter at a plurality of locations.
Fine teaches in Fig. 6B and 6C TechLaw Ventures, PLLC3290 West Mayflower Ave.Lehi, Utah 84043Phone: (801) 854-7675Atty Docket No. PSL-0002.NP43an air sampling reel (675)… and comprising a layer of a deposition substrate disposed on a surface of the air sampling reel as the collection surface (680) (Col. 11, ll. 34-41) wherein the air sampling reel (675) is a circular wheel having a plurality of collection apertures that expose the collection surface to airborne particulate matter at a plurality of locations (see Examiner annotated Fig. 6C below).

    PNG
    media_image1.png
    861
    654
    media_image1.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bertaux’s air sampling device to incorporate Fine’s sampling reel in Bertaux’s housing for the benefit of it being cheaper and easier to maintain when compared to a reel-to-reel system as taught by Fine (Col. 10, ll. 23-27).
Regarding Claim 18, which depends on Claim 17, Bertaux discloses a microscope access aperture (see APPENDIX) disposed at a location that allows the imaging device (65) to view, through the microscope (65 may include an integrated microscope).
However, Bertaux fails to disclose …, at least one of the plurality of collection apertures on the air sampling reel.
Fine teaches in Fig. 6C a microscope access aperture (see Fig. 6C above) disposed at a location that allows an imaging device to view… at least one of the plurality of collection apertures ( see Fig. 6C above) on the air sampling reel (675).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that Bertaux’s microscope access aperture is disposed at a location that allows the imaging device to view at least one of the plurality of the collection apertures on Fine’s air sampling reel for the same reasons as discussed in the rejection of Claim 17 above.
Regarding Claim 19, which depends on Claim 18, Bertaux teaches the imaging device (65) and corresponding collection surface (95) to be imaged by the imaging device (65). 
However, Bertaux fails to disclose wherein the air sampling reel is rotatable within the housing such that, as the air sampling reel rotates, each of the plurality of collection apertures are sequentially rotated into a position opposite the imaging device, allowing each of the plurality of collection apertures and corresponding collection surface to be imaged by the imaging device. 
Fine teaches in Fig. 6C wherein the air sampling reel (675) is rotatable … such that, as the air sampling reel (675) rotates, each of the plurality of collection apertures (see Examiner annotated Fig. 6C above) are sequentially rotated... (Col. 10, ll. 40-51), allowing each of the plurality of collection apertures and corresponding collection surface to be imaged. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to rotate Fine’s air sampling reel in Bertaux’s housing such that, as the air sampling reel rotates, each of the plurality of collection apertures are sequentially rotated into a position opposite the Bertaux’s imaging device, allowing each of the plurality of collection apertures and corresponding collection surface to be imaged by the imaging device for the same reasons as discussed in the rejection of Claim 17 above. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHYAN DANIEL N GRANADOS whose telephone number is (571)272-3131. The examiner can normally be reached M-F 9:00 am-5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RHYAN DANIEL N. GRANADOS/ Examiner, Art Unit 2856 

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856